Citation Nr: 1032683	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-27 224	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial rating greater than 10 percent for 
posttraumatic stress disorder and major depressive disorder prior 
to October 5, 2007.

3.  Entitlement to an increased rating greater than 50 percent 
for posttraumatic stress disorder and major depressive disorder 
on and after October 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002, July 2006, and October 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  

In January 2006, the Board remanded the issues of entitlement to 
service connection for bilateral hearing loss, an eye disorder, 
and a back disorder for the issuance of a statement of the case.  
At that time, the Board explained that the Veteran had filed a 
notice of disagreement for the December 2002 denial of his claims 
for entitlement to service connection for bilateral hearing loss, 
an eye disorder, and a back disorder in February 2003, as well as 
the issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) in May 2003; however, the RO had only 
issued a statement of the case on the issue involving service 
connection for PTSD.  The Board also remanded the issue of 
entitlement to service connection for a psychiatric disorder to 
include PTSD for further development, and explained that the 
issue of entitlement to a rating in excess of 10 percent for 
service-connected tinnitus was subject to a stay then in effect.

While the case was in remand status, in May 2006, a statement of 
the case was sent to the Veteran regarding his service connection 
claims for a back condition, bilateral hearing loss, and an eye 
condition, pursuant to the Board's remand.  The Veteran perfected 
his appeal in June 2006.  Additionally, service connection was 
established for PTSD and major depressive disorder in a July 2006 
rating decision, and the Board denied the Veteran's claim for 
entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus in an October 2006 decision.  The record 
reflects that the Veteran filed a notice of disagreement with 
respect to the initial rating assigned for his service-connected 
psychiatric disorder in August 2006.  A statement of the case was 
issued in October 2007, and the Veteran perfected his appeal in 
November 2007.

In March 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  In July 2008, the 
Board dismissed the issue of entitlement to service connection 
for bilateral hearing loss, denied the issue of entitlement to 
service connection an eye disorder, and remanded the issues of 
entitlement to service connection for a low back disorder and 
entitlement to an initial rating greater than 10 percent for PTSD 
and major depressive disorder for further development.  By a 
December 2008 rating decision, the RO granted an increased rating 
of 50 percent for the Veteran's service-connected PTSD, effective 
October 5, 2007.  Although the December 2008 rating decision 
constituted a partial grant of the benefit sought on appeal, the 
issue of entitlement to an initial rating greater than 10 percent 
for PTSD and major depressive disorder prior to October 5, 2007 
and the issue of entitlement to an increased rating greater than 
50 percent for PTSD and major depressive disorder on and after 
October 5, 2007 remain before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the pending 
appeal).

Although there was a brief discussion at the March 2008 Travel 
Board hearing regarding whether a panel of three Veterans Law 
Judges would issue a decision in this case, careful review of the 
August 2004 hearing transcript reveals that the Veteran did not 
offer any testimony with respect to the issues of entitlement to 
service connection for a low back disorder, bilateral hearing 
loss, or an eye disorder, or with regard to the issue of 
entitlement to an initial rating higher than 10 percent for 
entitlement to service connection for PTSD and major depressive 
disorder.  Rather, the Veteran's only Board hearing with respect 
to the issues of entitlement to service connection for a low back 
disorder, bilateral hearing loss, and an eye disorder and 
entitlement to an initial evaluation in excess of 10 percent for 
PTSD and major depressive disorder was the March 2008 Travel 
Board hearing.  For the foregoing reasons, the Board issued a 
single Judge decision in July 2008 and will issue a single Judge 
decision with respect to the remaining issues on appeal.  
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2009).

The Board observes that the Veteran asserted at the March 2008 
Travel Board hearing that the issue involving his back had been 
improperly adjudicated by the RO as a lower back disorder rather 
than a thoracic spine disorder during the course of the appeal.  
However, the record indicates that the RO's adjudication of the 
Veteran's claim for entitlement to service connection for a low 
back disorder was proper.  Although the Veteran initially filed a 
claim for a back disorder and did not specify a low back disorder 
at that time, the October 2002 VA chronic fatigue syndrome 
examination report shows that the Veteran reported aching pain in 
the muscles of the low back for the prior few years that had 
progressively gotten worse over time, and the examiner diagnosed 
a low back disorder.  In the December 2002 rating decision, the 
RO granted service connection for a neck condition and denied 
service connection for a low back condition based, in part, on 
the examination results.  The Board notes that the Veteran filed 
his notice of disagreement in February 2003 with regard to the 
denial of his back condition and specifically indicated that he 
had pain in his lower back.  The subsequent statement of the case 
specifically included the issue of entitlement to service 
connection for a low back disorder, and the Veteran filed a 
substantive appeal thereafter.  Prior to the March 2008 Board 
hearing, the Veteran had not indicated to VA that the issue had 
been inappropriately considered as a low back condition.  Thus, 
the Board concludes that the issue of entitlement to service 
connection for a low back disorder has been appropriately 
considered by VA during the course of this appeal and is now 
properly before the Board for appellate review.  

In its July 2008 decision, the Board referred the issue of 
entitlement to service connection for a thoracic spine disorder 
to the RO for appropriate action.  However, review of the claims 
file does not reflect that the RO has either developed or 
adjudicated the Veteran's claim for entitlement to service 
connection for a thoracic spine disorder.  Accordingly, the claim 
for entitlement to service connection for a thoracic spine 
disorder is again REFERRED to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  On June 10, 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issue of 
entitlement to an initial rating in excess of 10 percent for 
service-connected PTSD and major depressive disorder prior to 
October 5, 2007.

2.  On July 1, 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issues of 
entitlement to service connection for a low back disorder and 
entitlement to an increased rating greater than 50 percent for 
PTSD and major depressive disorder on and after October 5, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to an initial evaluation in 
excess of 10 percent for PTSD and depression, entitlement to 
service connection for a low back disorder, and entitlement to an 
increased rating greater than 50 percent for PTSD and depression 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2002, the Veteran filed claims of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for PTSD and major depressive disorder.  By a rating 
decision dated in December 2002, the Veteran's claims were 
denied.  In February 2003, the Veteran filed a notice of 
disagreement with regard to the issue of entitlement to service 
connection for a low back disorder, and in May 2003, he filed a 
notice of disagreement with respect to the issue of entitlement 
to service connection for PTSD and major depressive disorder.  In 
September 2003, the RO issued a statement of the case for the 
claim of service connection for PTSD and major depressive 
disorder, and in December 2003, the Veteran perfected his appeal.  
In February 2004, the RO issued a rating decision again denying 
the Veteran's claim of entitlement to service connection for a 
back disorder.  By a January 2006 decision, the Board remanded 
the claim of entitlement to service connection for a back 
disorder for the issuance of a statement of the case, and 
remanded the issue of entitlement to service connection for PTSD 
and major depressive disorder for additional development.  In May 
2006, the RO issued a statement of the case for the issue of 
service connection for a back disorder, and in June 2006, the 
Veteran perfected his appeal.  In a July 2006 rating decision, 
the RO granted service connection for PTSD and major depression, 
and assigned an initial 10 percent evaluation, effective March 6, 
2002.  In August 2006, the Veteran filed a notice of disagreement 
to the July 2006 rating decision contesting the initial rating 
assigned.  In October 2007 the RO issued a statement of the case 
with regard to the initial rating assigned for the grant of PTSD 
and major depression, and in November 2007, the Veteran perfected 
his appeal.  In March 2008, the Veteran and his wife presented 
testimony before the undersigned Veterans Law Judge at a Travel 
Board hearing with regard to the issues on appeal.  In July 2008, 
the Board remanded the issues of entitlement to service 
connection for a low back disorder and entitlement to an initial 
evaluation in excess of 10 percent for PTSD and major depression 
for additional development.  By a December 2008 rating decision, 
the RO granted an increased rating of 50 percent for the 
Veteran's PTSD and major depression, effective October 5, 2007.

On June 10, 2010, the RO received a written statement from the 
Veteran indicating that he did not wish to continue his appeal of 
the issue of entitlement to an initial evaluation greater than 10 
percent for PTSD, and that he only wanted to continue with his 
low back claim.  Subsequently, the RO issued a supplemental 
statement of the case dated June 21, 2010 which continued the 
denial of entitlement to service connection for a back disorder 
and denied entitlement to an increased rating greater than 50 
percent for PTSD and major depression.  On July 1, 2010, the RO 
received a written statement from the Veteran reflecting that he 
wished to withdraw his two claims, noting that he read the 
supplemental statement of the case and understood the results or 
findings in the case.  He noted he was referring to 315/21 and 
included his social security number and full name.  The Board 
observes that the June 2010 supplemental statement of the case 
directed the Veteran to refer to 315/21 with his Social security 
number and name in any reply submitted.  As previously noted, the 
June 2010 supplemental statement of the case addressed the issues 
of entitlement to service connection for a low back disorder and 
entitlement to an increased rating greater than 50 percent for 
PTSD and major depression.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to an initial evaluation 
in excess of 10 percent for PTSD and major depression, 
entitlement to service connection for a low back disorder, and 
entitlement to an increased rating in excess of 50 percent for 
PTSD, prior to the promulgation of a decision by the Board, the 
Veteran indicated that he wished to withdraw his appeal of those 
issues.  Although the Veteran's July 2010 written correspondence 
did not specifically state the issues that he wished to withdraw, 
his letter indicated that he wished to withdraw the two issues 
addressed by the supplemental statement of the case and noted 
that he was writing in response to 315/21 and included his social 
security number and name which is the reply reference code listed 
on the June 2010 supplemental statement of the case.  Thus, it is 
clear that the Veteran intended to withdraw the issues addressed 
by the June 2010 supplemental statement of the case, which were 
entitlement to service connection for a low back disorder and 
entitlement to an increased evaluation greater than 50 percent 
for PTSD and major depression.  

For the reasons discussed above, the Board finds that the Veteran 
has withdrawn his claims as to the issues of entitlement to an 
initial evaluation in excess of 10 percent for PTSD and major 
depression, entitlement to service connection for a low back 
disorder, and entitlement to an increased evaluation greater than 
50 percent for PTSD.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals as to the issues of entitlement to service connection 
for a low back disorder, entitlement to an initial evaluation in 
excess of 10 percent for PTSD and major depression prior to 
October 5, 2007  and entitlement to an increased evaluation in 
excess of 50 percent for PTSD on and after October 5, 2007 are 
dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


